Exhibit 10.6
Amendment #6 to Lease
1. Parties.
     This Amendment, dated as of November 20, 2008, is between 400 Minuteman LLC
(“Landlord”), and NaviSite, Inc. (“Tenant”).
2. Recitals.
     2.1 Landlord’s predecessor in interest, 400 Minuteman Limited Partnership,
and Tenant entered into a lease, dated as of May 14, 1999, for space in the
building at 400 Minuteman Road, Andover, Massachusetts (as now or hereafter
amended or extended, the “Lease”). Unless otherwise defined, terms in this
Amendment have the same meanings as those in the Lease.
     2.2 Tenant wishes to install an additional, new Trane chiller unit (the
“New Chiller”) and associated equipment on the Building’s roof. To accomplish
this, for good and valuable consideration, the receipt and sufficiency of which
are acknowledged, the parties agree and the Lease is amended as follows as of
this date, notwithstanding anything to the contrary:
3. Amendments.
     3.1 Definitions.
          (a) “Equipment” means the New Chiller and the other equipment and
items described in Exhibit A-6 attached, all associated wiring, pipes, ducts and
other equipment and items now or in the future installed or used in connection
with the installation, operation, maintenance and repair of the New Chiller, and
all replacements thereof.
          (b) “Installation and Operation” means the Equipment’s installation,
operation, maintenance, repair and replacement.
          (c) “Drawings” means the drawings and specifications listed in
Exhibit B-6 attached, and any additional or modified drawings, plans and
specifications specifically approved or required by Landlord in writing.
     3.2 Installation; Maintenance.
          (a) The Equipment will be installed as soon as reasonably possible in
the locations specified in the Drawings and Exhibit C-6 attached, diligently and
in a good and workmanlike manner, and in accordance with the Drawings,
applicable Laws, the Lease (including, without limitation, this Amendment and
Section 13 of the Lease), and Landlord’s scheduling and coordination
requirements, which may take into account, among other things, WSI Corporation’s
scheduling and operating requirements (WSI Corporation is another Building
tenant located directly below the New Chiller).
          (b) Tenant understands that WSI Corporation uses its space “24/7” for
critical functions, including national TV broadcasts. Thus, in addition to its
other obligations, Tenant will ensure at its cost that the Installation and
Operation do not disrupt or interfere with WSI Corporation’s operations, whether
because of noise, vibration, leaks or otherwise. This may require, for example,
additional weatherproofing and measures to reduce noise or vibration that go
beyond typical installations. Without limiting the generality of Section 3.2(a)
in any way, considering the

 



--------------------------------------------------------------------------------



 



work scope and the critical nature of the operations of Tenant and WSI
Corporation in the Building: Landlord may control the timing, means and methods
of the Installation and Operation (and may require Tenant to perform some of the
work before or after normal business hours); Landlord may hire H.F. Lenz and
other professionals to review Tenant’s Drawings and inspect and supervise
aspects of the Installation and Operation, and if so Tenant will pay their
reasonable out-of-pocket fees and expenses (not to exceed $5,000 for the initial
installation) within 15 days after invoices are submitted; and Landlord’s or its
professionals’ review, inspections, supervision, approval, modification or
rejection of the Drawings, any means or methods, or any other aspect of the
Installation and Operation, will not be deemed a representation or warranty as
to safety, efficacy, adequacy, effectiveness, compliance or other matters, or a
waiver of any of Tenant’s Liabilities, or subject Landlord or those
professionals to any claims from Tenant.
          (c) Tenant will be solely responsible at its cost for: the Equipment,
the Installation and Operation and all required permits and approvals; and for
providing “as-built” plans within 30 days after the Equipment is installed. But
Landlord reserves the right at Tenant’s cost and risk to perform any aspects of
the Installation and Operation that affect the roof or the Building’s structure
or that tie into the Building’s Systems and Equipment, and Tenant will pay
Landlord’s reasonable out-of-pocket costs incurred within 30 days after invoices
are submitted. Tenant will not remove the Equipment unless it promptly replaces
it. All repairs and replacements will be of at least equivalent quality and
specifications. When the Term ends Tenant will leave the Equipment in place and
it will be deemed surrendered to Landlord without additional consideration.
          (d) Tenant will take all necessary steps to minimize any potential
damage to the roof and the rest of the Building, but will be solely responsible
for, and promptly repair at its cost to Landlord’s reasonable satisfaction, any
damage caused by or arising from or in connection with the Equipment or the
Installation and Operation.
     3.3 Liability. As a material inducement to Landlord: Tenant waives all
claims against Landlord and its Affiliates in connection with the Equipment or
the Installation and Operation, regardless of cause or fault (including, without
limitation, Liabilities arising from or in connection with damage, breakage,
defect or interruption of service, or Landlord’s gross negligence or willful
misconduct); and Tenant will indemnify Landlord and its Affiliates from all
associated Liabilities (except for Liabilities directly caused by Landlord’s
gross negligence or willful misconduct).
3.4 Miscellaneous. Without limiting the generality of Section 3.2(a), Tenant’s
contractors and subcontractors at all times will carry occurrence-based
liability insurance in amounts and on policy forms reasonably satisfactory to
Landlord and all other insurance required by the Lease, name Landlord and its
designees as additional insureds and provide complying certificates of insurance
before beginning work. Tenant agrees that Landlord has fully complied with its
Lease obligations. This Amendment may be executed in counterparts, all of which
together will constitute one agreement.

- 2 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Amendment #6 as of the date in Section 1 above.

                                  NAVISITE, INC.       400 MINUTEMAN LLC    
 
                                By:   /s/ Jim Pluntze       By:   Minuteman
Master LLC, Sole Member    
 
 
 
Name: Jim Pluntze                                 Title: CFO
Authorized Signature           By:   150 Minuteman Limited Partnership,
Managing Member
 
                                                    By:   Niuna-150 Minuteman,
Inc.,
General Partner    
 
                               
 
                      By:   /s/ Martin Spagat
 
Name:    
 
                          Title:    

- 3 -